DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the amendments and remarks filed 6/18/2021.
Allowable Subject Matter
Claims 1, 3-8, 19-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
a.	Regarding claim 1, the prior art of the record does not anticipate or make obvious the applicant’s synapse array as follows:

    PNG
    media_image1.png
    571
    593
    media_image1.png
    Greyscale
.
b.	Regarding claim 19, the prior art of the record does not anticipate or make obvious the applicant’s synapse array as follows:

    PNG
    media_image2.png
    228
    593
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    114
    567
    media_image3.png
    Greyscale

The amendments to both independent claims distinguish the instant application over the prior art and rejection dated 4/2/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAHVOSH J NIKMANESH whose telephone number is (571)270-1805.  The examiner can normally be reached on M-F IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 5712722194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Seahvosh Nikmanesh/               Primary Examiner, Art Unit 2812